Howe, J.
The defendant having been convicted of manslaughter aud sentenced accordingly has appealed and presents two points:
First — That he was not served with a correct jury list. This point, made for the firs.t time after verdict, came too late. State v. Vester, lately decided; 23 An. —; State v. Clark, 23 An. 194.
*622Second — That Moses Brockett who appeared by the clerk’s minutes,, at the time the motion for a new trial was made, to have been impanneled' as a grand juror, was not on the venire of jurors, was not a-registered voter of tho paiish, and was not a competent, juror. It might have been added, probably with equal truth, that there was no such person in being. For it plainly appears that the name Brockett in tho minutes was a clerical error for Crockett; that Moses Crockett was on the venire, was impanneled on the grand jury, and was a competent juror; and that this error was duly corrected, so ihat tho-minutes now show the true fact and not the fiction behind which the-appellant seeks to take shelter. This correction of the minutes was-properly made. 2 An. 745; 9 An. 94; 10 An. 193
Judgment affirmed.